     Case 3:17-cv-00506-MMD-WGC Document 88 Filed 04/01/21 Page 1 of 2



1                                  UNITED STATES DISTRICT COURT

2                                         DISTRICT OF NEVADA

3                                                   ***

4      ROGER RANDOLPH,
5
                          Plaintiff,
6                                                      Case No. 3:17-cv-506-MMD-WGC
                v.
7                                                      ORDER TO TRANSPORT PLAINTIFF
       CHAPLAIN CARRASCO,                              AND ORDER TO TEST NDOC
8                                                      INMATE FOR IN-PERSON COURT
9                        Defendants.                   PROCEEDINGS

10

11
               The Court scheduled an in-person jury trial on April 20, 2021 at 9 am, (ECF No. 78).
12
               IT IS ORDERED that the Nevada Department of Corrections (NDOC) shall transport
13
      inmate Roger Randolph, NDOC # 1086077, to the Bruce R. Thompson Federal Courthouse,
14    400 S. Virginia Street, Reno, Nevada, to personally attend the jury trial scheduled for Tuesday,
15    April 20, 2021 at 9:00 AM in Reno Courtroom 5 before the Honorable Miranda M. Du, Chief
16    U.S. District Judge.
17             IT IS FURTHER ORDERED that the Nevada Attorney General’s Office, in
18    coordination with the NDOC, shall arrange for Plaintiff to be tested for COVID-19 within 14
19    days of the hearing and with Plaintiff’s consent. Additionally, where practicable and
20    depending on space availability, the NDOC should ensure Plaintiff is placed in quarantine

21    following the test’s administration and prior to the hearing to protect against further exposure

22    before transport to court.

23             IT IS FURTHER ORDERD that, if Plaintiff does not consent to testing, or upon a

24    positive test result, the Nevada Attorney General’s Office shall immediately notify the

25    presiding judge’s courtroom administrator that Plaintiff cannot be transported to court for the
      hearing. The presiding judge will decide to either delay the hearing or hold the hearing by
26
      video.
27

28


                                                      1
     Case 3:17-cv-00506-MMD-WGC Document 88 Filed 04/01/21 Page 2 of 2



1            IT IS FURTHER ORDERED that The Clerk of Court shall provide a courtesy copy of

2     this order to the U.S. Marshal’s Office in Reno.

3            IT IS SO ORDERED.

4            DATED this 1st day of April, 2021.

5

6

7                                                                          _
                                                   Honorable Miranda M. Du
8                                                  CHIEF UNITED STATES DISTRICT JUDGE

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     2
